DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,968,023. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent anticipate each of the limitations of the claims of the instant application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Francois (US 2010/0275615) in view of Whitehead (US 2005/0028543).
	As to claim 13, Francois teaches a secure delivery container comprising:
	a body sized to fit in an automobile trunk or passenger seat (paragraph 6) and having a first chamber configured to receive delivery items configured to be heated and a second chamber configured to receive delivery items to be cooled (paragraph 1), the chambers thermally isolated from each other by a partition wall 20 (paragraph 46);
	a cover 1 operable to open or close the chambers;
	a heat transfer system comprising:
	cooling/heating elements 23 in communication with the chambers to cool/heat the chambers (paragraph 49); and
	circuitry configured to control the operation of the elements 23 to heat/cool the chambers during transit of the container (paragraph 45).
	Francois does not explicitly teach a transceiver configured to wirelessly communicate with a remote electronic device as claimed. However, Whitehead teaches that it is known to utilize wireless communication to transfer information to and from a heating/cooling container to a remote electric device 500 (Fig. 18; paragraph 49). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Francois to include a transceiver configured in the manner as claimed to communicate information wirelessly between the control circuitry and a remote device as taught by Whitehead because it would increase the convenience of operation of the device.
	As to claim 19, Francois teaches an electrical connector configured to allow power delivery to the container from an automobile power connector (paragraph 2).
	As to claims 20-21, Francois teaches a temperature response control of the elements 23 (paragraph 45) and therefore inherently includes a temperature sensor as claimed.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Francois in view of Whitehead as applied above, and further in view of Tsang (US 2014/0231406).
	As to claim 14, Francois does not explicitly teach batteries as claimed. However, Tsang teaches that it is known to utilize batteries to power a temperature controlled portable container (paragraph 72). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Francois to utilize batteries as taught by Tsang because it would increase the portability of the system.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Francois and Whitehead as applied above, and further in view of Shei (US 8,499,683)
	As to claim 15, Francois does not explicitly teach heat transfer elements disposed in the partition wall 20. However, Shei teaches a hot and cold food holding apparatus having a partition wall 46 with a heat transfer element disposed therein (col. 5, line 63 - col. 6, line 2). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Francois to include heat transfer elements in the partition wall 20 as taught by Shei because it would improve the management of a desired food temperature by providing additional heat transfer capacity to the side of the chambers.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Francois and Whitehead as applied above, and further in view of Hartmann (US 2012/0252488).
	As to claim 16, Francois does not explicitly teach a GPS tracker as claimed. However, Hartmann teaches a container unit 41 comprising a GPS tracker 13. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Francois to include a GPS tracker as taught by Hartmann because it would allow for the owner/operator of the container of Francois to locate the container in the case that it is accidentally lost.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Francois and Whitehead as applied above, and further in view of Logan (US 2006/0237427).
	As to claims 17-18, Francois, as modified, does not explicitly teach that the cover 1 is configured to be locked and to receive a wireless signal to unlock the cover 1. However, Logan teaches that it is known to unlock cabinet doors using a wireless signal from a user remote control device (paragraphs 31-32 and 46). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the system of Francois such that the cover 1 is capable of being locked and unlocked via wireless remote as taught by Logan because it would provide a convenient manner of preventing unwanted access to the contents of the container.
Examiner Note
Claims 1-12 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features.  However, these claims cannot be considered to be "allowable” at this time due to the double patenting rejections set forth in this Office Action. Therefore, upon the claims being rewritten or amended to overcome the double patenting rejections set forth in this Office Action, further consideration of these claims with respect to the prior art will be necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763